Exhibit 10.1

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER




THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, which amends and
restates the agreement and plan of merger made as of the 14th day of February,
2008, is made as of the 27th day of February, 2008,
 
AMONG:


MAILTEC, INC., a corporation formed pursuant to the laws of the State of Nevada
and having an office for business at 4774 So. Holladay Blvd., Holladay, Utah
84117 (“MailTec”)
AND:


PROVISION MERGER CORP., a body corporate formed pursuant to the laws of the
State of Nevada and a wholly owned subsidiary of MailTec (the "Merger Sub")


AND:


PROVISION INTERACTIVE TECHNOLOGIES, INC., a company formed pursuant to the laws
of the State of California and having an office for business located at 9253
Eton Avenue, Chatsworth, California 91311 ("ProVision")
 
WHEREAS:


A.              ProVision is a California corporation engaged in the business of
developing, producing, marketing, distribution and selling 3-D holographic
aerial imaging systems, advertising and media;


B.              MailTec is a reporting company whose common stock is quoted on
the NASD “Bulletin Board” and which is not presently engaged in any business;


C.              The respective Boards of Directors of MailTec, ProVision and the
Merger Sub deem it advisable and in the best interests of MailTec, ProVision and
the Merger Sub that ProVision merge with and into the Merger Sub (the "Merger")
pursuant to this Agreement and the Certificate of Merger, and the applicable
provisions of the laws of the State of Nevada and the State of California; and


D.           It is intended that the Merger shall qualify for United States
federal income tax purposes as a reorganization within the meaning of Section
368 of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1 In this Agreement the following terms will have the following meanings:


(a)  
“Acquisition Shares” means the 20,879,350 MailTec Common Shares to be issued to
the ProVision Shareholders and the ProVision Debt Holders at Closing pursuant to
the terms of the Merger in accordance with Schedule A, annexed hereto;



(b)  
“Agreement” means this amended and restated agreement and plan of merger among
MailTec, the Merger Sub and ProVision;



(c)  
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;



(d)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;



(e)  
“Effective Time” means the date of the filing of this Agreement and officers’
certificates, as applicable, in the form required by State Corporation Law;



(f)  
“MailTec Accounts Receivable” means all accounts receivable and other debts
owing to MailTec, on a consolidated basis,;



(g)  
“MailTec Assets” means the undertaking and all the property and assets of the
MailTec Business of every kind and description wheresoever situated including,
without limitation, MailTec Equipment, MailTec Inventory, MailTec Material
Contracts, MailTec Accounts Receivable, MailTec Cash, MailTec Intangible Assets
and MailTec Goodwill, and all credit cards, charge cards and banking cards
issued to MailTec;



(h)  
“MailTec Business” means all aspects of any business conducted by MailTec and
its subsidiaries;



(i)  
“MailTec Cash” means all cash on hand or on deposit to the credit of MailTec and
its subsidiaries on the Closing Date;



(j)  
“MailTec Common Shares” means the shares of common stock in the capital of
MailTec;



(k)  
“MailTec Equipment” means all machinery, equipment, furniture, and furnishings
used in the MailTec Business;



(l)  
“MailTec Financial Statements” means, collectively, the audited consolidated
financial statements of MailTec, together with the unqualified auditors' report
thereon, and the unaudited consolidated financial statements of MailTec;



(m)  
“MailTec Goodwill” means the goodwill of the MailTec Business including the
right to all corporate, operating and trade names associated with the MailTec
Business, or any variations of such names as part of or in connection with the
MailTec Business, all books and records and other information relating to the
MailTec Business, all necessary licenses and authorizations and any other rights
used in connection with the MailTec Business;



(n)  
“MailTec Intangible Assets" means all of the intangible assets of MailTec and
its subsidiaries, including, without limitation, MailTec Goodwill, all
trademarks, logos, copyrights, designs, and other intellectual and industrial
property of MailTec and its subsidiaries;

 
2

--------------------------------------------------------------------------------


 
(o)  
“MailTec Inventory” means all inventory and supplies of the MailTec Business;



(p)  
“MailTec Material Contracts” means the burden and benefit of and the right,
title and interest of MailTec and its subsidiaries in, to and under all trade
and non-trade contracts, engagements or commitments, whether written or oral, to
which MailTec or its subsidiaries are entitled whereunder MailTec or its
subsidiaries are obligated to pay or entitled to receive the sum of $10,000 or
more including, without limitation, any pension plans, profit sharing plans,
bonus plans, loan agreements, security agreements, indemnities and guarantees,
any agreements with employees, lessees, licensees, managers, accountants,
suppliers, agents, distributors, officers, directors, attorneys or others which
cannot be terminated without liability on not more than one month's notice;



(q)  
“Merger” means the merger, at the Effective Time, of ProVision and the Merger
Sub pursuant to this Agreement;



(r)  
“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as MailTec and ProVision may mutually agree upon;



(s)  
“ProVision Accounts Receivable” means all accounts receivable and other debts
owing to ProVision;



(t)  
“ProVision Assets“ means the undertaking and all the property and assets of the
ProVision Business of every kind and description wheresoever situated including,
without limitation, ProVision Equipment, ProVision Inventory, ProVision Material
Contracts, ProVision Accounts Receivable, ProVision Cash, ProVision Intangible
Assets and ProVision Goodwill, and all credit cards, charge cards and banking
cards issued to ProVision;



(u)  
“ProVision Business” means all aspects of the business conducted by ProVision;



(v)  
“ProVision Cash” means all cash on hand or on deposit to the credit of ProVision
on the Closing Date;



(w)  
“ProVision Debt” means all of the issued and outstanding convertible promissory
notes of ProVision;



(x)  
“ProVision Debt Holders” means all of the holders of the issued and outstanding
ProVision Debt;



(y)  
“ProVision Equipment” means all machinery, equipment, furniture, and furnishings
used in the ProVision Business;



(z)  
“ProVision Financial Statements” means collectively, the audited consolidated
financial statements of ProVision, together with the unqualified auditors'
report thereon;

 
3

--------------------------------------------------------------------------------


 
(aa)  
“ProVision Goodwill” means the goodwill of the ProVision Business together with
the exclusive right of MailTec to represent itself as carrying on the ProVision
Business in succession of ProVision subject to the terms hereof, and the right
to use any words indicating that the ProVision Business is so carried on
including the right to use the name "ProVision” or any variation thereof as part
of the name of or in connection with the ProVision Business or any part thereof
carried on or to be carried on by ProVision, the right to all corporate,
operating and trade names associated with the ProVision Business, or any
variations of such names as part of or in connection with the ProVision
Business, all telephone listings and telephone advertising contracts, all lists
of customers, books and records and other information relating to the ProVision
Business, all necessary licenses and authorizations and any other rights used in
connection with the ProVision Business;



(bb)  
“ProVision Intangible Assets” means all of the intangible assets of ProVision,
including, without limitation, ProVision Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of ProVision
and its subsidiaries;



(cc)  
“ProVision Inventory” means all inventory and supplies of the ProVision
Business;



(dd)  
“ProVision Material Contracts” means the burden and benefit of and the right,
title and interest of ProVision in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
ProVision is entitled in connection with the ProVision Business whereunder
ProVision is obligated to pay or entitled to receive the sum of $10,000 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice;



(ee)  
“ProVision Option” shall mean any option to purchase or otherwise acquire
ProVision Shares (whether or not vested) outstanding under any ProVision Option
Plan;



(ff)  
“ProVision Option Plan” shall mean (i) ProVision’s 2002 Employee Stock Plan and
(ii) any other compensatory option plans or contracts of ProVision, including
option plans or contracts assumed by the ProVision pursuant to a merger or
acquisition;



(gg)  
“ProVision Shares” means all of the issued and outstanding shares of ProVision's
equity stock;



(hh)  
“ProVision Shareholders” means all of the holders of the issued and outstanding
ProVision Shares;



(ii)  
“ProVision Warrants” shall mean any warrant to purchase or otherwise acquire
shares of capital stock of ProVision;



(jj)  
“State Corporation Law” means either the California General Corporation Law or
the  Nevada Revised Statutes, as applicable;



(kk)  
“Surviving Company” means ProVision following the merger with the Merger Sub;



Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.
 
4

--------------------------------------------------------------------------------


 
Captions and Section Numbers


1.2           The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.


Section References and Schedules


1.3           Any reference to a particular “Article”, “section”, “paragraph”,
“clause” or other subdivision is to the particular Article, section, clause or
other subdivision of this Agreement and any reference to a Schedule by letter
will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement.  The Schedules to this Agreement are as follows:


Severability of Clauses


1.4              If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


ARTICLE 2
THE MERGER


The Merger


2.1              The Merger Sub shall be merged with and into ProVision pursuant
to this Agreement and the separate corporate existence of the Merger Sub shall
cease and ProVision, as it exists from and after the Closing, shall be the
Surviving Company.
 
5

--------------------------------------------------------------------------------


 
Effect of the Merger


2.2              The Merger shall have the effect provided therefor by the State
Corporation Law. Without limiting the generality of the foregoing, and subject
thereto, at Closing (i) all the rights, privileges, immunities, powers and
franchises, of a public as well as of a private nature, and all property, real,
personal and mixed, and all debts due on whatever account, including without
limitation subscriptions to shares, and all other choses in action, and all and
every other interest of or belonging to or due to ProVision or the Merger Sub,
as a group, subject to the terms hereof, shall be taken and deemed to be
transferred to, and vested in, the Surviving Company without further act or
deed; and all property, rights and privileges, immunities, powers and franchises
and all and every other interest shall be thereafter as effectually the property
of the Surviving Company, as they were of ProVision and the Merger Sub, as a
group, and (ii) all debts, liabilities, duties and obligations of ProVision and
the Merger Sub, as a group, subject to the terms hereof, shall become the debts,
liabilities and duties of the Surviving Company and the Surviving Company shall
thenceforth be responsible and liable for all debts, liabilities, duties and
obligations of ProVision and the Merger Sub, as a group, and neither the rights
of creditors nor any liens upon the property of ProVision or the Merger Sub, as
a group, shall be impaired by the Merger, and may be enforced against the
Surviving Company.


Certificate of Incorporation; Bylaws; Directors and Officers


2.3              The Certificate of Incorporation of the Surviving Company from
and after the Closing shall be the Certificate of Incorporation of ProVision
until thereafter amended in accordance with the provisions therein and as
provided by the applicable provisions of the State Corporation Law.  The Bylaws
of the Surviving Company from and after the Closing shall be the Bylaws of
ProVision as in effect immediately prior to the Closing, continuing until
thereafter amended in accordance with their terms, the Certificate of
Incorporation of the Surviving Company and as provided by the State Corporation
Law.  The Directors of ProVision at the Effective Time shall continue to be the
Directors of the Merger Sub.


Conversion of Securities


2.4              At the Effective Time, by virtue of the Merger and without any
action on the part of the Merger Sub or ProVision, the shares of capital stock
of each of ProVision and the Merger Sub shall be converted as follows:


(a)  
Capital Stock of the Merger Sub. Each issued and outstanding share of the Merger
Sub's capital stock shall continue to be issued and outstanding and shall
represent one share of validly issued, fully paid, and non-assessable common
stock of the Surviving Company owned by MailTec. Each stock certificate of the
Merger Sub evidencing ownership of any such shares shall continue to evidence
ownership of such shares of capital stock of the Surviving Company.



(b)  
Conversion of ProVision Shares. Each ProVision Share that is issued and
outstanding at the Effective Time, set forth on Schedule A, shall automatically
be cancelled and converted, without any action on the part of the holder
thereof, into the right to receive two (2) Acquisition Shares for each ProVision
Share. All such ProVision Shares, when so converted, shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder of a certificate representing any such shares shall cease
to have any rights with respect thereto, except the right to receive the
Acquisition Shares paid in consideration therefor upon the surrender of such
certificate in accordance with this Agreement.



(c)  
Conversion of Certain ProVision Debt. At the Effective Time the outstanding
ProVision Debt, held by the ProVision Debt Holders set forth on Schedule A,
shall automatically be cancelled and extinguished and converted, without any
action on the part of the holder thereof, into the right to receive ProVision
Shares, which shall then automatically be cancelled and extinguished and
converted in accordance with Section 2.4(b).



(d)  
Conversion of Certain ProVision Warrants. At the Effective Time the outstanding
ProVision Warrants, held by ProVision Warrant Holders set forth on Schedule A,
shall automatically be cancelled and extinguished and converted, without any
action on the part of the holder thereof, into the right to receive ProVision
Shares, which shall then automatically be cancelled and extinguished and
converted in accordance with Section 2.4(b).



Assumption of Remaining Options, Warrants and Debt


2.5              At the Effective Time, by virtue of the Merger and without any
action on the part of the Merger Sub, MailTec or ProVision, the Provision
Options, ProVision Warrants and ProVision Debt shall be assumed by MailTec as
follows:




(a)  
Assumption of Outstanding ProVision Options. At the Effective Time by virtue of
the transactions contemplated hereunder and without any action on the part of
the holders of any ProVision Options, each ProVision Option that is issued and
outstanding immediately prior to the Closing Date, whether or not then
exercisable, will be assumed by MailTec and converted automatically into an
option to purchase two (2) MailTec Common Shares (“Assumed Options”).  Each
Assumed Option will continue to have, and be subject to, the same terms and
conditions set forth in the ProVision Option Plan and the agreements evidencing
the grant thereof immediately prior to the Closing Date, including provisions
with respect to vesting, except that they shall be exercisable for two (2) of
MailTec Common Shares.  It is the intention of the parties that each Assumed
Option that qualified as an incentive stock option (as defined in Section 422 of
the Code) shall continue to so qualify, to the maximum extent permissible,
following the Closing Date.

 
6

--------------------------------------------------------------------------------


 
(b)  
Assumption of ProVision Option Plan. At the Effective Time, MailTec will be able
to grant stock awards, to the extent permissible by applicable Law and
regulations, under the terms of the ProVision Option Plan or the terms of
another plan adopted by MailTec to issue the reserved but unissued ProVision
Shares under such ProVision Option Plan and the shares that would otherwise
return to the ProVision Option Plan pursuant to the terms thereof, except that
(i) ProVision Shares covered by such awards will be shares of MailTec Common
Shares and (ii) all references to a number of ProVision Shares will be changed
to reference MailTec Common Shares.  Notwithstanding the foregoing, neither
ProVision, nor any ProVision Stockholder, nor any holder of a ProVision Option,
makes any representation or warranty or shall have any obligation or any
liability whatsoever, including without limitation any indemnification
obligation under this Agreement.



(c)  
Assumption of Outstanding ProVision Warrants. At the Effective Time by virtue of
the transactions contemplated hereunder and without any action on the part of
the holders of any ProVision Warrants, except for the ProVision Warrants
converted in accordance with Section 2.4(d), each ProVision Warrant that is
issued and outstanding immediately prior to the Closing Date will be assumed by
MailTec and converted automatically into a warrant to purchase twice the number
of shares of MailTec Common Shares as set forth in the instruments evidencing
such ProVision Warrant at the exercise price set forth in the instruments
evidencing such ProVision Warrant.



(d)  
Assumption of Outstanding ProVision Debt. At the Effective Time by virtue of the
transactions contemplated hereunder and without any action on the part of the
holders of any ProVision Debt, except for the ProVision Debt converted in
accordance with Section 2.4(c), all ProVision Debt that is issued and
outstanding immediately prior to the Closing Date will be assumed by MailTec and
converted automatically into a debt obligations convertible into twice the
number of shares of MailTec Common Shares as set forth in the instruments
evidencing such ProVision Debt at the conversion price set forth in the
instruments evidencing such ProVision Debt.



Adherence with Applicable Securities Laws


2.6           The ProVision Shareholder agrees that he is acquiring the
Acquisition Shares for investment purposes and will not offer, sell or otherwise
transfer, pledge or hypothecate any of the Acquisition Shares issued to them
(other than pursuant to an effective Registration Statement under the Securities
Act of 1933, as amended) directly or indirectly unless:


(a)  
the sale is to MailTec;

 
7

--------------------------------------------------------------------------------


 
(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933,as amended, provided by Rule 144 thereunder; or



(c)  
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to MailTec an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
MailTec.



The ProVision Shareholder acknowledges that the certificates representing the
Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF MAILTEC


Representations and Warranties


3.1              MailTec represents and warrants in all material respects to
ProVision, with the intent that ProVision will rely thereon in entering into
this Agreement and in approving and completing the transactions contemplated
hereby, that:


MailTec - Corporate Status and Capacity


(a)  
Incorporation. MailTec is a corporation duly incorporated and validly subsisting
under the laws of the State of Nevada, and is in good standing with the office
of the Secretary of State for the State of Nevada;



(b)  
Carrying on Business. MailTec conducts the business described in its filings
with the Securities and Exchange Commission and does not conduct any other
business. The nature of the MailTec Business does not require MailTec to
register or otherwise be qualified to carry on business in any other
jurisdictions;



(c)  
Corporate Capacity. MailTec has the corporate power, capacity and authority to
own the MailTec Assets and to enter into and complete this Agreement;



(d)  
Reporting Status; Listing. MailTec is required to file current reports with the
Securities and Exchange Commission pursuant to section 15(d) of the Securities
Exchange Act of 1934, the MailTec Common Shares are quoted on the NASD "Bulletin
Board”, and all reports required to be filed by MailTec with the Securities and
Exchange Commission or NASD have been timely filed;

 
8

--------------------------------------------------------------------------------


 
Merger Sub - Corporate Status and Capacity


(e)  
Incorporation. The Merger Sub is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada, and is in good standing with
the office of the Secretary of State for the State of Nevada;



(f)  
Carrying on Business. Other than corporate formation and organization, the
Merger Sub has not carried on business activities to date.



(g)  
Corporate Capacity. The Merger Sub has the corporate power, capacity and
authority to enter into and complete this Agreement;



  MailTec - Capitalization


(h)  
Authorized Capital. The authorized capital of MailTec consists of 100,000,000
MailTec Common Shares, $0.001 par value and 4,000,000 shares of preferred stock,
$0.001 par value, of which 425,516 MailTec Common Shares, and no shares of
preferred stock are presently issued and outstanding;



(i)  
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of MailTec
Common Shares or for the purchase, subscription or issuance of any of the
unissued shares in the capital of MailTec;



(j)  
Capacity. MailTec has the full right, power and authority to enter into this
Agreement on the terms and conditions contained herein;



Merger Sub Capitalization


(k)  
Authorized Capital. The authorized capital of the Merger Sub consists of
25,000,000 shares of common stock, $0.001 par value, of which one share of
common stock is presently issued and outstanding;



(l)  
No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Merger Sub or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Merger Sub;



(m)  
Capacity. The Merger Sub has the full right, power and authority to enter into
this Agreement on the terms and conditions contained herein;



  MailTec - Records and Financial Statements


(n)  
Charter Documents. The charter documents of MailTec and the Merger Sub have not
been altered since the incorporation of each, respectively, except as filed in
the record books of MailTec or the Merger Sub, as the case may be;



(o)  
Corporate Minute Books. The corporate minute books of MailTec and its
subsidiaries are complete and each of the minutes contained therein accurately
reflect the actions that were taken at a duly called and held meeting or by
consent without a meeting. All actions by MailTec and its subsidiaries which
required director or shareholder approval are reflected on the corporate minute
books of MailTec and its subsidiaries. MailTec and its subsidiaries are not in
violation or breach of, or in default with respect to, any term of their
respective Certificates of Incorporation (or other charter documents) or
by-laws.

 
9

--------------------------------------------------------------------------------


 
(p)  
MailTec Financial Statements. The MailTec Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of MailTec, on a consolidated basis, as of the
respective dates thereof, and the sales and earnings of the MailTec Business
during the periods covered thereby, in all material respects and have been
prepared in substantial accordance with generally accepted accounting principles
consistently applied;



(q)  
MailTec Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of MailTec or its subsidiaries which are not disclosed
in its filings with the Securities and Exchange Commission or reflected in the
MailTec Financial Statements except those incurred in the ordinary course of
business since the date of the said filings and the MailTec Financial
Statements, and neither MailTec nor its subsidiaries have guaranteed or agreed
to guarantee any debt, liability or other obligation of any person, firm or
corporation;



(r)  
MailTec Accounts Receivable. All the MailTec Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of MailTec, any claim by the obligor for set-off or
counterclaim;



(s)  
No Debt to Related Parties. Neither MailTec nor its subsidiaries are, and on
Closing will not be, materially indebted to any affiliate, director or officer
of MailTec except accounts payable on account of bona fide business transactions
of MailTec incurred in normal course of the MailTec Business, including
employment agreements, none of which are more than 30 days in arrears;



(t)  
No Related Party Debt to MailTec. No director or officer or affiliate of MailTec
is now indebted to or under any financial obligation to MailTec or its
subsidiaries on any account whatsoever, except for advances on account of travel
and other expenses not exceeding $5,000 in total;



(u)  
No Dividends. No dividends or other distributions on any shares in the capital
of MailTec have been made, declared or authorized since the date of MailTec
Financial Statements;



(v)  
No Payments. No payments of any kind have been made or authorized since the date
of the MailTec Financial Statements to or on behalf of officers, directors,
shareholders or employees of MailTec or its subsidiaries or under any management
agreements with MailTec or its subsidiaries, except payments made in the
ordinary course of business and at the regular rates of salary or other
remuneration payable to them;



(w)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting MailTec or its
subsidiaries;



(x)  
No Adverse Events. Since the date of the MailTec Financial Statements



(i)  
there has not been any material adverse change in the financial position or
condition of MailTec, its subsidiaries, its liabilities or the MailTec Assets or
any damage, loss or other change in circumstances materially affecting MailTec,
the MailTec Business or the MailTec Assets or MailTec’ right to carry on the
MailTec Business, other than changes in the ordinary course of business,

 
10

--------------------------------------------------------------------------------


 
(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting MailTec, its
subsidiaries, the MailTec Business or the MailTec Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by MailTec to any of MailTec’ officers, employees or agents or
any bonus, payment or arrangement made to or with any of them,



(iv)  
the MailTec Business has been and continues to be carried on in the ordinary
course,



(v)  
MailTec has not waived or surrendered any right of material value,



(vi)  
Neither MailTec nor its subsidiaries have discharged or satisfied or paid any
lien or encumbrance or obligation or liability other than current liabilities in
the ordinary course of business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.



MailTec - Income Tax Matters


(y)  
Tax Returns. All tax returns and reports of MailTec and its subsidiaries
required by law to be filed have been filed and are true, complete and correct,
and any taxes payable in accordance with any return filed by MailTec and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;



(z)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by MailTec or its subsidiaries.  MailTec is
not aware of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns;



MailTec - Applicable Laws and Legal Matters


(aa)  
Licenses. MailTec and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the MailTec Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the MailTec
Business;



(bb)  
Applicable Laws. Neither MailTec nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the MailTec Business,
and to MailTec’ knowledge, neither MailTec nor its subsidiaries are in breach of
any laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the MailTec
Business;

 
11

--------------------------------------------------------------------------------


 
(cc)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to MailTec, its subsidiaries, the MailTec Business, or any of the
MailTec Assets nor does MailTec have any knowledge of any deliberate act or
omission of MailTec or its subsidiaries that would form any material basis for
any such action or proceeding;



(dd)  
No Bankruptcy. Neither MailTec nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against
MailTec or its subsidiaries and no order has been made or a resolution passed
for the winding-up, dissolution or liquidation of MailTec or its subsidiaries;



(ee)  
Labor Matters. Neither MailTec nor its subsidiaries are party to any collective
agreement relating to the MailTec Business with any labor union or other
association of employees and no part of the MailTec Business has been certified
as a unit appropriate for collective bargaining or, to the knowledge of MailTec,
has made any attempt in that regard;



(ff)  
Finder's Fees. Neither MailTec nor its subsidiaries are party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;



Execution and Performance of Agreement


(gg)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of MailTec and
the Merger Sub;



(hh)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)  
violate the charter documents of MailTec or the Merger Sub or result in any
breach of, or default under, any loan agreement, mortgage, deed of trust, or any
other agreement to which MailTec or its subsidiaries are party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, the MailTec Material Contracts, or any right or rights
enjoyed by MailTec or its subsidiaries,



(iii)  
result in any alteration of MailTec’ or its subsidiaries’ obligations under any
agreement to which MailTec or its subsidiaries are party including, without
limitation, the MailTec Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the MailTec
Assets,



(v)  
result in the imposition of any tax liability to MailTec or its subsidiaries
relating to the MailTec Assets, or



(vi)  
violate any court order or decree to which either MailTec or its subsidiaries
are subject;

 
12

--------------------------------------------------------------------------------


 
The MailTec Business


(ii)  
Maintenance of Business. Since the date of the MailTec Financial Statements,
MailTec and its subsidiaries have not entered into any material agreement or
commitment except in the ordinary course and except as disclosed herein;



(jj)  
Subsidiaries. Except for the Merger Sub, MailTec does not own any subsidiaries
and does not otherwise own, directly or indirectly, any shares or interest in
any other corporation, partnership, joint venture or firm; and



MailTec - Acquisition Shares


(kk)  
Acquisition Shares. The Acquisition Shares when delivered to the holders of
ProVision Shares pursuant to the Merger shall be validly issued and outstanding
as fully paid and non-assessable shares and the Acquisition Shares shall be
transferable upon the books of MailTec, in all cases subject to the provisions
and restrictions of all applicable securities laws.



Non-Merger and Survival


3.2           The representations and warranties of MailTec contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by ProVision or the
ProVision Shareholder, the representations and warranties of MailTec shall
survive the Closing.


Indemnity


3.3           MailTec agrees to indemnify and save harmless ProVision and the
ProVision Shareholder from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of MailTec to defend any such claim), resulting from the breach by it
of any representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by MailTec to ProVision or the ProVision
Shareholder hereunder.




ARTICLE 4
COVENANTS OF MAILTEC


Covenants


4.1              MailTec covenants and agrees with ProVision that it will:


(a)  
Conduct of Business. Until the Closing, conduct its business diligently and in
the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;



(b)  
Preservation of Business.  Until the Closing, use its best efforts to preserve
the MailTec Business and the MailTec Assets and, without limitation, preserve
for ProVision MailTec’ and its subsidiaries’ relationships with any third party
having business relations with them;

 
13

--------------------------------------------------------------------------------


 
(c)  
Access. Until the Closing, give ProVision, the ProVision Shareholder, and their
representatives full access to all of the properties, books, contracts,
commitments and records of MailTec, and furnish to ProVision, the ProVision
Shareholder and their representatives all such information as they may
reasonably request;



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the MailTec Assets notwithstanding the
change in control of ProVision arising from the Merger; and



(e)  
Name Change. Forthwith after the Closing, take such steps are required to change
the name of MailTec as may be acceptable to the board of directors of ProVision.



Authorization


4.2              MailTec hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting MailTec and its subsidiaries to
release any and all information in their possession respecting MailTec and its
subsidiaries to ProVision. MailTec shall promptly execute and deliver to
ProVision any and all consents to the release of information and specific
authorizations which ProVision reasonably requires to gain access to any and all
such information.


Survival


4.3              The covenants set forth in this Article shall survive the
Closing for the benefit of ProVision and the ProVision Shareholder.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
PROVISION


Representations and Warranties


5.1              ProVision represents and warrants in all material respects to
MailTec, with the intent that it will rely thereon in entering into this
Agreement and in approving and completing the transactions contemplated hereby,
that:


ProVision - Corporate Status and Capacity


(a)  
Incorporation. ProVision is a corporation duly incorporated and validly
subsisting under the laws of the State of California, and is in good standing
with the office of the Secretary of State for the State of California;



(b)  
Corporate Capacity. ProVision has the corporate power, capacity and authority to
own ProVision Assets, to carry on the Business of ProVision and to enter into
and complete this Agreement;



ProVision - Capitalization


(c)  
Authorized Capital. The authorized capital of ProVision consists of 25,000,000
shares of common stock, no par value;



(d)  
Ownership of ProVision Shares. The issued and outstanding shares of ProVision
common stock will on Closing consist of 7,677,500 shares of common stock,  no
par value, (being the ProVision Shares), which shares on Closing shall be
validly issued and outstanding as fully paid and non-assessable shares. The
ProVision Shareholders at Closing will be the registered and beneficial owners
of the ProVision Shares. The ProVision Shares owned by the ProVision
Shareholders will on Closing be free and clear of any and all liens, charges,
pledges, encumbrances, restrictions on transfer and adverse claims whatsoever;

 
14

--------------------------------------------------------------------------------


 
(e)  
Options, Warrants or Other Rights. Except as set forth on Schedule 5.1, annexed
hereto, no person, firm or corporation has any agreement, option, warrant,
preemptive right or any other right capable of becoming an agreement, option,
warrant or right for the acquisition of ProVision Shares held by the ProVision
Shareholders or for the purchase, subscription or issuance of any of the
unissued shares in the capital of ProVision;



ProVision - Records and Financial Statements


(f)  
Charter Documents. The charter documents of ProVision have not been altered
since its incorporation date, except as filed in the record books of ProVision;



(g)  
Corporate Minute Books. The corporate minute books of ProVision are complete and
each of the minutes contained therein accurately reflect the actions that were
taken at a duly called and held meeting or by consent without a meeting. All
actions by ProVision which required director or shareholder approval are
reflected on the corporate minute books of ProVision. ProVision is not in
violation or breach of, or in default with respect to, any term of its
Certificates of Incorporation (or other charter documents) or by-laws.



(h)  
ProVision Financial Statements. The ProVision Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of ProVision, on consolidated basis, as of
the respective dates thereof, and the sales and earnings of the ProVision
Business during the periods covered thereby, in all material respects, and have
been prepared in substantial accordance with generally accepted accounting
principles consistently applied;

 
15

--------------------------------------------------------------------------------


 
(i)  
ProVision Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of ProVision which are not disclosed in the ProVision
Financial Statements except those incurred in the ordinary course of business
since the date of the said schedule and the ProVision Financial Statements, and
ProVision has not guaranteed or agreed to guarantee any debt, liability or other
obligation of any person, firm or corporation;



(j)  
ProVision Accounts Receivable. All ProVision Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of ProVision, any claim by the obligor for set-off or
counterclaim;



(k)  
No Debt to Related Parties. ProVision is not, and on Closing will not be,
materially indebted to the ProVision Shareholder nor to any family member
thereof, nor to any affiliate, director or officer of ProVision or the ProVision
Shareholder except accounts payable on account of bona fide business
transactions of ProVision incurred in normal course of ProVision Business,
including employment agreements with the ProVision Shareholder, none of which
are more than 30 days in arrears;

 
(l)  
No Related Party Debt to ProVision. Neither the ProVision Shareholder nor any
director, officer or affiliate of ProVision are now indebted to or under any
financial obligation to ProVision on any account whatsoever, except for advances
on account of travel and other expenses not exceeding $5,000 in total;



(m)  
No Dividends. No dividends or other distributions on any shares in the capital
of ProVision have been made, declared or authorized since the date of the
ProVision Financial Statements;



(n)  
No Payments. No payments of any kind have been made or authorized since the date
of the ProVision Financial Statements to or on behalf of the ProVision
Shareholder or to or on behalf of officers, directors, shareholders or employees
of ProVision or under any management agreements with ProVision, except payments
made in the ordinary course of business and at the regular rates of salary or
other remuneration payable to them;



(o)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting ProVision;



(p)  
No Adverse Events. Since the date of the ProVision Financial Statements:



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of ProVision, its liabilities or the ProVision Assets or
any damage, loss or other change in circumstances materially affecting
ProVision, the ProVision Business or the ProVision Assets or ProVision’s right
to carry on the ProVision Business, other than changes in the ordinary course of
business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting ProVision, the
ProVision Business or the ProVision Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by ProVision to the ProVision Shareholder or to any of
ProVision's officers, employees or agents or any bonus, payment or arrangement
made to or with any of them,



(iv)  
the ProVision Business has been and continues to be carried on in the ordinary
course,



(v)  
ProVision has not waived or surrendered any right of material value,



(vi)  
ProVision has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made, except with respect to the procurement of raw
materials, tooling, prototypes, and operating expenditures and purchases for the
purpose of building kiosks to support Provision’s business plans as a media
based company in the grocery industry, which purchases later may be capitalized;

 
16

--------------------------------------------------------------------------------


 
ProVision - Income Tax Matters


(q)  
Tax Returns. All tax returns and reports of ProVision required by law to be
filed have been filed and are true, complete and correct, and any taxes payable
in accordance with any return filed by ProVision or in accordance with any
notice of assessment or reassessment issued by any taxing authority have been so
paid;



(r)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by ProVision. ProVision is not aware of any
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;



  ProVision - Applicable Laws and Legal Matters


(s)  
Licenses. ProVision holds all licenses and permits as may be requisite for
carrying on the ProVision Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the ProVision Business;



(t)  
Applicable Laws. ProVision has not been charged with or received notice of
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which it is subject or which applies to it the violation of which
would have a material adverse effect on the ProVision Business, and, to
ProVision’s knowledge, ProVision is not in breach of any laws, ordinances,
statutes, regulations, by-laws, orders or decrees the contravention of which
would result in a material adverse impact on the ProVision Business;



(u)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to ProVision, the ProVision Business, or any of the ProVision Assets,
nor does ProVision have any knowledge of any deliberate act or omission of
ProVision that would form any material basis for any such action or proceeding;



(v)  
No Bankruptcy. ProVision has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against ProVision and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of ProVision;



(w)  
Labor Matters. ProVision is not a party to any collective agreement relating to
the ProVision Business with any labor union or other association of employees
and no part of the ProVision Business has been certified as a unit appropriate
for collective bargaining or, to the knowledge of ProVision, has made any
attempt in that regard and ProVision has no reason to believe that any current
employees will leave ProVision's employ as a result of this Merger.



(x)  
Finder's Fees. ProVision is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;

 
17

--------------------------------------------------------------------------------


 
Execution and Performance of Agreement


(y)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of ProVision;



(z)  
No Violation or Breach. The execution and performance of this Agreement will not



(i)  
violate the charter documents of ProVision or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which ProVision is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, ProVision Material Contracts, or any right or rights enjoyed
by ProVision,



(iii)  
result in any alteration of ProVision's obligations under any agreement to which
ProVision is a party including, without limitation, the ProVision Material
Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the ProVision
Assets,



(v)  
result in the imposition of any tax liability to ProVision relating to ProVision
Assets or the ProVision Shares, or



(vi)  
violate any court order or decree to which either ProVision is subject;



 
The Business of ProVision



(aa)  
Maintenance of Business. Since the date of the ProVision Financial Statements,
the ProVision Business has been carried on in the ordinary course and ProVision
has not entered into any material agreement or commitment except in the ordinary
course; and



(bb)  
Subsidiaries. Except as disclosed in its Private Offering Memorandum, dated as
of April 20, 2007, or financial statements, ProVision does not own any
subsidiaries and does not otherwise own, directly or indirectly, any shares or
interest in any other corporation, partnership, joint venture or firm and
ProVision does not own any subsidiary and does not otherwise own, directly or
indirectly, any shares or interest in any other corporation, partnership, joint
venture or firm.



Non-Merger and Survival


5.2           The representations and warranties of ProVision and the ProVision
Shareholder contained herein will be true at and as of Closing in all material
respects as though such representations and warranties were made as of such
time.  Notwithstanding the completion of the transactions contemplated hereby,
the waiver of any condition contained herein (unless such waiver expressly
releases a party from any such representation or warranty) or any investigation
made by MailTec, the representations and warranties of ProVision and the
ProVision Shareholder shall survive the Closing.
 
18

--------------------------------------------------------------------------------


 
Indemnity


5.3           ProVision and the ProVision Shareholder jointly and severally
agree to indemnify and save harmless MailTec from and against any and all
claims, demands, actions, suits, proceedings, assessments, judgments, damages,
costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of ProVision and the ProVision
Shareholder to defend any such claim), resulting from the breach by any of them
of any representation or warranty of such party made under this Agreement or
from any misrepresentation in or omission from any certificate or other
instrument furnished or to be furnished by ProVision or the ProVision
Shareholder to MailTec hereunder.




ARTICLE 6
COVENANTS OF PROVISION AND
THE PROVISION SHAREHOLDER


Covenants


6.1              ProVision covenants and agrees with MailTec that they will:


(a)  
Conduct of Business. Until the Closing, conduct the ProVision Business
diligently and in the ordinary course consistent with the manner in which the
ProVision Business generally has been operated up to the date of execution of
this Agreement;



(b)  
Preservation of Business.  Until the Closing, use their best efforts to preserve
the ProVision Business and the ProVision Assets and, without limitation,
preserve for MailTec ProVision’s relationships with their suppliers, customers
and others having business relations with them;



(c)  
Access. Until the Closing, give MailTec and its representatives full access to
all of the properties, books, contracts, commitments and records of ProVision
relating to ProVision, the ProVision Business and the ProVision Assets, and
furnish to MailTec and its representatives all such information as they may
reasonably request;



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the ProVision Assets, including the
ProVision Material Contracts, notwithstanding the change in control of ProVision
arising from the Merger;



(e)  
Reporting and Internal Controls. From and after the Effective Time, the
ProVision Shareholder shall forthwith take all required actions to implement
internal controls on the business of the Surviving Company to ensure that the
Surviving Company and MailTec comply with Section 13(b)(2) of the Securities and
Exchange Act of 1934;



(f)  
Audited Financial Statements.  Immediately upon execution of this Agreement,
cause to be prepared audited financial statements of ProVision in compliance
with the requirements of Regulation SB as promulgated by the Securities and
Exchange Commission, such audited financial statements to be provided no later
than 74 days after the Closing Date; and



(g)  
Name Change. Forthwith after the Closing, take such steps are required to change
the name of MailTec as may be acceptable to the board of directors of MailTec.

 
19

--------------------------------------------------------------------------------


 
Authorization


6.2              ProVision hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting ProVision to release any and all
information in their possession respecting ProVision to MailTec.  ProVision
shall promptly execute and deliver to MailTec any and all consents to the
release of information and specific authorizations which MailTec reasonably
require to gain access to any and all such information.


Survival


6.3              The covenants set forth in this Article shall survive the
Closing for the benefit of MailTec.




ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of MailTec


7.1              MailTec’ obligations to carry out the transactions contemplated
hereby are subject to the fulfillment of each of the following conditions
precedent on or before the Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
MailTec hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by ProVision or the ProVision Shareholder at or prior to the
Closing will have been complied with or performed;



(c)  
MailTec shall have completed its review and inspection of the books and records
of ProVision and shall be satisfied with same in all material respects;



(d)  
title to the ProVision Shares held by the ProVision Shareholder and to the
ProVision Assets will be free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances or other claims whatsoever, save and
except as disclosed herein;



(e)  
the Certificate of Merger shall be executed by ProVision in form acceptable for
filing with State Corporation Law, as appliacable;



(f)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of ProVision,
its liabilities or the ProVision Assets or any damage, loss or other change in
circumstances materially and adversely affecting the ProVision Business or the
ProVision Assets or ProVision's right to carry on the ProVision Business, other
than changes in the ordinary course of business, none of which has been
materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to ProVision or the ProVision Business (whether or not
covered by insurance) materially and adversely affecting ProVision, the
ProVision Business or the ProVision Assets; and



(g)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;

 
20

--------------------------------------------------------------------------------


 
Waiver by MailTec


7.2              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of MailTec and any such condition may be
waived in whole or in part by MailTec at or prior to Closing by delivering to
ProVision a written waiver to that effect signed by MailTec. In the event that
the conditions precedent set out in the preceding section are not satisfied on
or before the Closing, MailTec shall be released from all obligations under this
Agreement.


Conditions Precedent in Favor of ProVision and the ProVision Shareholder


7.3              The obligation of ProVision and the ProVision Shareholder to
carry out the transactions contemplated hereby is subject to the fulfillment of
each of the following conditions precedent on or before the Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
ProVision hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by MailTec at or prior to the Closing will have been complied with
or performed;



(c)  
ProVision shall have completed its review and inspection of the books and
records of MailTec and its subsidiaries and shall be satisfied with same in all
material respects;



(d)  
MailTec will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Merger to ProVision at the Closing and the Acquisition Shares will
be registered on the books of MailTec in the name of the holder of ProVision
Shares at the Effective Time;



(e)  
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(f)  
the Certificate of Merger shall be executed by the Merger Sub in form acceptable
for filing with State Corporation Law, as applicable;



(g)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of MailTec,
its subsidiaries, their liabilities or the MailTec Assets or any damage, loss or
other change in circumstances materially and adversely affecting MailTec, the
MailTec Business or the MailTec Assets or MailTec’ right to carry on the MailTec
Business, other than changes in the ordinary course of business, none of which
has been materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to MailTec or the MailTec Business (whether or not covered
by insurance) materially and adversely affecting MailTec, its subsidiaries, the
MailTec Business or the MailTec Assets; and



(h)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;

 
21

--------------------------------------------------------------------------------


 
Waiver by ProVision and the ProVision Shareholder


7.4              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of ProVision and the ProVision Shareholder
and any such condition may be waived in whole or in part by ProVision or the
ProVision Shareholder at or prior to the Closing by delivering to MailTec a
written waiver to that effect signed by ProVision and the ProVision Shareholder.
In the event that the conditions precedent set out in the preceding section are
not satisfied on or before the Closing ProVision and the ProVision Shareholder
shall be released from all obligations under this Agreement.


Nature of Conditions Precedent


7.5              The conditions precedent set forth in this Article are
conditions of completion of the transactions contemplated by this Agreement and
are not conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other party or parties set forth in this
Article.


Confidentiality


7.6           Notwithstanding any provision herein to the contrary, the parties
hereto agree that the existence and terms of this Agreement are confidential and
that if this Agreement is terminated pursuant to the preceding section the
parties agree to return to one another any and all financial, technical and
business documents delivered to the other party or parties in connection with
the negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from ProVision and MailTec
and the contents thereof confidential and not utilize nor reveal or release
same, provided, however, that MailTec will be required to issue news releases
regarding the execution and consummation of this Agreement and file a Current
Report on Form 8-K with the Securities and Exchange Commission respecting the
proposed Merger contemplated hereby together with such other documents as are
required to maintain the currency of MailTec’ filings with the Securities and
Exchange Commission.


ARTICLE 8
RISK


Material Change in the Business of ProVision


8.1              If any material loss or damage to the ProVision Business occurs
prior to Closing and such loss or damage, in MailTec' reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, MailTec shall,
within two (2) days following any such loss or damage, by notice in writing to
ProVision, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to MailTec'
obligations to carry out the transactions contemplated hereby, be vested in
ProVision or otherwise adequately secured to the satisfaction of MailTec on or
before the Closing Date.

 
22

--------------------------------------------------------------------------------


 
Material Change in the MailTec Business


8.2              If any material loss or damage to the MailTec Business occurs
prior to Closing and such loss or damage, in ProVision's reasonable opinion,
cannot be substantially repaired or replaced within sixty (60) days, ProVision
shall, within two (2) days following any such loss or damage, by notice in
writing to MailTec, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to ProVision's
obligations to carry out the transactions contemplated hereby, be vested in
MailTec or otherwise adequately secured to the satisfaction of ProVision on or
before the Closing Date.

 
ARTICLE 9
CLOSING


Closing


9.1              The Merger and the other transactions contemplated by this
Agreement will be closed at the Place of Closing in accordance with the closing
procedure set out in this Article.


Documents to be Delivered by ProVision


9.2              On or before the Closing, ProVision and the ProVision
Shareholder will deliver or cause to be delivered to MailTec:


(a)  
the original or certified copies of the charter documents of ProVision and all
corporate records documents and instruments of ProVision, the corporate seal of
ProVision and all books and accounts of ProVision;



(b)  
all reasonable consents or approvals required to be obtained by ProVision for
the purposes of completing the Merger and preserving and maintaining the
interests of ProVision under any and all ProVision Material Contracts and in
relation to ProVision Assets;



(c)  
certified copies of such resolutions of the directors of ProVision as are
required to be passed to authorize the execution, delivery and implementation of
this Agreement;



(d)  
an acknowledgement from ProVision of the satisfaction of the conditions
precedent set forth in section 7.3 hereof;



(e)  
the Certificate of Merger, duly executed by ProVision; and



(f)  
such other documents as MailTec may reasonably require to give effect to the
terms and intention of this Agreement.



Documents to be Delivered by MailTec
 
23

--------------------------------------------------------------------------------


 
9.3              On or before the Closing, MailTec shall deliver or cause to be
delivered to ProVision and the ProVision Shareholder:


(a)  
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of ProVision Common Stock;



(b)  
certified copies of such resolutions of the directors of MailTec as are required
to be passed to authorize the execution, delivery and implementation of this
Agreement;



(c)  
a certified copy of a resolution of the directors of MailTec dated as of the
Closing Date appointing the nominees of ProVision as officers of ProVision;



(d)  
a resolution of the directors of MailTec appointing the nominees of the
ProVision Shareholders to the board of directors of MailTec;



(e)  
resignations of all of the officers and directors of MailTec as of the Closing
Date;



(f)  
an acknowledgement from MailTec of the satisfaction of the conditions precedent
set forth in section 7.1 hereof;



(g)  
the Certificate of Merger, duly executed by the Merger Sub;



(h)  
such other documents as ProVision may reasonably require to give effect to the
terms and intention of this Agreement.

 
ARTICLE 10
POST-CLOSING MATTERS


Forthwith after the Closing, MailTec, ProVision and the ProVision Shareholder
agree to use all their best efforts to:


(a)  
file the Certificate of Merger in accordance with State Corporation Law, as
applicable;



(b)  
issue a news release reporting the Closing;





(c)  
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement and, not more than 60 days following the filing of such Form
8-K, to file an amended Form 8-K which includes audited financial statements of
ProVision as well as pro forma financial information of ProVision and MailTec as
required by Regulation SB as promulgated by the Securities and Exchange
Commission;



(d)  
take such steps are required to change the name of MailTec as may be acceptable
to the board of directors of MailTec.



ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1           The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith.  If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in the City of Los Angeles, California.
 
24

--------------------------------------------------------------------------------


 
Notice


11.2              Any notice required or permitted to be given by any party will
be deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopier. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopier shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


11.3              The address for service of notice of each of the parties
hereto is as follows:


(a)  
MailTec or the Merger Sub:



4774 So. Holladay Blvd.
Holladay, Utah 84117
Attention:  David Stefansky
Telephone no. (801) 274-2220
Facsimile no.


With a copy to:
Nathan W. Drage, P.C.
4766 Holladay Blvd.
Holladay,  UT  84117
________
_____________
                                _____________
Attn:  _Nathan W. Drage____________
Telephone no. __801-273-9300___________


Facsimile no.  _801-273-9314____________


(b)  
ProVision



9253 Eton Avenue
Chatsworth, California 91311
Attention: Curt Thornton
Telephone no. (818) 775-1624
Facsimile no.  (818) 775-1628


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attn:  Andrea Cataneo, Esq.
Phone:  (212) 930-9700
Telecopier:  (212) 930-9725
 
25

--------------------------------------------------------------------------------


 
Change of Address


11.4              Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.


Further Assurances


11.5              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


Time of the Essence


11.6              Time is expressly declared to be the essence of this
Agreement.


Entire Agreement


11.7              The provisions contained herein constitute the entire
agreement among ProVision, the ProVision Shareholder, the Merger Sub and MailTec
respecting the subject matter hereof and supersede all previous communications,
representations and agreements, whether verbal or written, among ProVision, the
ProVision Shareholder, the Merger Sub and MailTec with respect to the subject
matter hereof.


Enurement


11.8              This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


11.9              This Agreement is not assignable without the prior written
consent of the parties hereto.


Counterparts


11.10              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


Applicable Law


11.11                      This Agreement is subject to the laws of the State of
California.
 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

MAILTEC HOLDINGS, INC.        
By:
/s/ Jeff A. Hanks       Jeff A. Hanks     President and Secretary  

 
 

PROVISION MERGER CORP.        
By:
/s/  Curt Thornton     Curt Thornton     President and Secretary  


 

PROVISION INTERACTIVE TECHNOLOGIES, INC.        
By:
/s/ Curt Thornton           Curt Thornton     President  

 

         
By:
/s/ Bob Ostrander        Bob Ostrander     Secretary  

 
27

--------------------------------------------------------------------------------


 
SCHEDULE  A


Capitalization
 

 
ProVision Shares
Acquisition Shares
Current ProVision Shareholders
7,677,500
15,355,000
Curt Thornton
400,000
800,000
Bob Ostrander
300,000
600,000
Jeff Vrachan
300,000
600,000
Thomas E. Nix III
107,742
215,484
Gregory Seifert
161,242
322,485
Joseph D.McMahon
69,854
139,708
Shawn Holmes
53,734
107,467
Joel Yanowitz
85,908
171,816
Scott D.Christensen
26,846
53,693
Kevin Sullivan
53,693
107,385
Joel Franciosa
26,819
53,638
Stephen Sullivan
26,743
53,487
A. Hosseinioun & S.Shooshtary
53,459
106,918
Gerald Yanowitz
53,404
106,809
Karen A. Meena
26,633
53,267
George H. David
26,627
53,253
Charles Gullo & Michelle Meena
26,606
53,212
Thomas Dunn
26,489
52,979
Richard B. & Sherry L.Payne
158,318
316,637
Ronald Landsman
20,972
41,944
Joseph D. McMahon
36,624
73,248
Scott D.Christensen
26,050
52,100
Joseph D. McMahon
77,883
155,765
Kevin Sullivan
51,908
103,816
Joel Franciosa
25,927
51,853
Stephen Sullivan
51,771
103,542
Dennis Trainor
25,789
51,579
John A. Rowel
51,565
103,130
Kevin Sullivan
51,551
103,102
Jonathan Shane
256,932
513,864
Seifert Family Trust
25,666
51,332
Josiah Lilly
50,316
100,631
Charles Gullo & Michelle Meena
25,103
50,206
     
Totals
10,439,674
20,879,350

 
Total MailTec Shares Post Merger - 24,126,438
 
28

--------------------------------------------------------------------------------



Schedule 5.1


·  
Millennium Hanson – Piggyback registration rights (details on due diligence FTP
site)

 
·  
Catalpa Enterprises – Piggyback registration rights; Preemptive Rights (details
on due diligence FTP site)

 
·  
Warrants (not included in 6/30/07 audited financials or Due Diligence FTP site)

 
o  
Tracey Yeager – 25,000

 
o  
Patrick Maes – 60,000

 
o  
Bob Ostrander – 100,000

 
o  
Curt Thornton – 140,000

 
 
29